Exhibit 99.1 April 15, 2013 TSX: GPR For Immediate Release NYSE MKT: GPL NEWS RELEASE GREAT PANTHER SILVER REPORTS FIRST QUARTER 2013 PRODUCTION GREAT PANTHER SILVER LIMITED (TSX: GPR; NYSE MKT: GPL; the "Company") today reports first quarter ("Q1") production at its two wholly-owned Mexican silver mining operations, Guanajuato and Topia. First Quarter 2013 Highlights (Compared to First Quarter 2012) · Ore processed was up 36% to 69,540 tonnes; · Metal production increased 9% to 607,501 silver equivalent ounces (“Ag eq oz”) (at a 60:1 silver:gold ratio); · Silver production rose 3% to 369,624 silver ounces (“Ag oz”); and · Gold production saw a 15% increase to 3,144 gold ounces (“Au oz”). “We are pleased that our operational results for Q1 were ahead of plan and we expect that the cost reduction and efficiency efforts we have initiated will begin to be realized in future quarters” stated Bob Archer, CEO.“Our focus for the remainder of 2013 will be on grade and cost controls at both operations, advancement of development at San Ignacio and pushing ahead with the drill program at El Horcon” added Mr. Archer. Consolidated Q1 Operations Summary Q1 2013 Q1 2012 Change Ore processed (tonnes milled) 36 % Silver equivalent ounce production 1 9 % Silver ounce production 3 % Gold ounce production 15 % Lead production (lbs) 42 % Zinc production (lbs) 44 % Total underground development (m) (9 )% Underground diamond drilling (m) 5 % 1 Silver equivalent ounces in 2013 were established using prices of US$28 per oz, US$1,680 per oz, US$0.85 per lb and US$0.85 per lb for silver, gold, lead & zinc, respectively, and applied to the recovered metal content of the concentrates that were produced by the two operations. Page - 2 Guanajuato Mine Complex For the first quarter, the Guanajuato operation processed 52,545 tonnes, up 35% compared to the same period in 2012, at ore grades of 148g/t silver (“Ag”) and 1.93g/t gold (“Au”).Metal production included 222,906 Ag oz, and 2,942 Au oz, or 399,417 Ag eq oz, which represented an increase of 1% over the same period in 2012.Plant metallurgical performance remained strong with metal recoveries of 89.2% for silver and 90.3% for gold. Guanajuato Q1 Operations Summary Q1 2013 Q1 2012 Change Ore processed (tonnes milled) 35 % Silver equivalent ounce production 1 1 % Silver ounce production (7 )% Gold ounce production 13 % Ag grade (g/t) )% Au grade (g/t) )% Ag recovery (%) 89
